Order, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about November 3, 2016, which, upon appellant’s admission that she had violated the terms of her probation, revoked her probation and placed her with the Administration for Children’s Services Close to Home program for a period of 12 months, unanimously affirmed, without costs. The court properly exercised its discretion in placing appellant in nonsecure detention rather than restoring her to probation (see Matter of Katherine W., 62 NY2d 947 [1984]), in light of appellant’s extensive and repeated violations of her probation conditions, and her failure to avail herself of opportunities for rehabilitation. The court considered, but was not obligated to accept, the reports and recommendations of the agencies involved with appellant. Concur—Renwick, J.P., Manzanet-Daniels, Andrias, Kern and Oing, JJ.